Citation Nr: 0308174	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  98-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
April 8, 1996.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD, from April 8, 1996.

3.  Entitlement to service connection for bipolar disorder as 
secondary to PTSD.

4.  Entitlement to an effective date earlier than April 8, 
1996 for the award of a total rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active duty from June 1966 to June 1969, from 
May 1992 to September 1992, and from October 1992 to March 
1994.  

These matters are before the Board of Veterans' Appeals 
(Board) pursuant to an order of the United States Court of 
Appeals for Veterans Claims.  They originally came before the 
Board on appeal from May 1995 and April 1997 rating decisions 
of the Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).  The May 1995 rating decision, in 
pertinent part, established service connection for PTSD and 
awarded a 30 percent rating, effective March 16, 1994.  The 
April 1997 rating decision denied service connection for a 
bipolar disorder; denied increased ratings for degenerative 
disc disease of the lumbar spine, for acne vulgaris, tinea 
unguium and tinea pedis of the feet, and for PTSD; and denied 
entitlement to a TDIU.  By a rating decision in June 1998, 
the evaluation for PTSD was increased to 50 percent, 
effective from April 8, 1996, and TDIU was granted from April 
8, 1996.

A Board decision dated September 15, 2000 denied entitlement 
to an evaluation in excess of 30 percent for PTSD prior to 
April 8, 1996; denied an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine prior to 
April 8, 1996, and in excess of 40 percent from April 8, 
1996; denied an increased rating for acne vulgaris, evaluated 
as 10 percent disabling; and granted an increased rating for 
bilateral tinea unguium and tinea pedis of 30 percent 
disabling.  The decision also remanded the veteran's claims 
for service connection for bipolar disorder as secondary to 
PTSD, and for a rating in excess of 50 percent for PTSD from 
April 8, 1996, and for an effective date earlier than April 
8, 1996, for the award of a total rating for compensation 
purposes based on individual unemployability (TDIU).  The 
veteran appealed the September 1, 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).

In a Memorandum Decision dated May 24, 2002, the Court 
affirmed the September 2000 Board denial of entitlement to 
increased ratings for acne vulgaris and for the lumbar spine 
disability.  The issue of an increased rating for bilateral 
tinea unguium and tinea pedis was deemed  abandoned by the 
Court and therefore not addressed.  As the issues of 
entitlement to service connection for bipolar disorder as 
secondary to PTSD, entitlement to an increased rating for 
PTSD, evaluated as 50 percent from April 8, 1996, and 
entitlement to an effective date earlier than April 8, 1996 
for the award of a total rating for compensation purposes 
based on individual unemployability, were remanded by the 
Board in September 2000 to the Regional Office (RO), those 
claims were still pending at the time of the Court's decision 
and were not subject to the Court's review.  

In the Memorandum Decision dated in May 2002, the Court also 
vacated the Board's decision with regard to the issue of an 
increased rating for PTSD prior to April 8, 1996 and remanded 
that issue to the Board for another decision, taking into 
consideration matters raised in its order.  

During the pendency of the appeal, pursuant to the veteran's 
request, the claims folder was transferred to the Columbia, 
South Carolina RO due to relocation of the veteran.

The issues of entitlement to service connection for bipolar 
disorder as secondary to PTSD, entitlement to an initial 
evaluation in excess of 50 percent for PTSD, from April 8, 
1996, and entitlement to an effective date earlier than April 
8, 1996 for the award of a TDIU are the subjects of a Remand 
following the Order in this decision.


FINDING OF FACT

Prior to April 8, 1996, the veteran's PTSD was manifested by 
occasional nightmares, feelings of frustration, anxiety, 
irritability, and depression productive of no more than 
definite social and industrial impairment.  


CONCLUSION OF LAW

The criteria for rating in excess of 30 percent for PTSD, 
prior to April 8, 1996, are not met. 38 U.S.C.A. §§ 1155, 
5107, 5110(g) (West 1991 & Supp. 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. §§ 4.2, 4.3, 4.7 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

In the instant case, the Board finds that the VA has 
fulfilled both its duties to notify and assist imposed by the 
VCAA.  During the development of this claim, the claimant was 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased rating for PTSD in a 
supplemental statement of the case issued in June 1998 and in 
a December 2002 VCAA notice letter.  In addition, although 
the Court's May 2002 remand serves to vacate the Board's 
September 2000 denial and its legal efficacy, the Board's 
prior discussion nonetheless remains a matter of record, and 
one which was clearly provided to the appellant.  Examination 
of the now-vacated decision reveals that he Board clearly 
articulated the relevant law and regulations and discussed 
these legal provisions in the context of the evidence then of 
record.  In other words, through the Board's now vacated 
September 2000 denial, the veteran has also had an extensive 
advisement of the evidence that would be required to 
substantiate his claim.  Thus, the Board finds that the VA 
has no outstanding duty to inform.

The veteran's claims folders contain service medical records 
and post service VA treatment reports.  The veteran has also 
been afforded VA examinations.  There is no indication of any 
outstanding available evidence which has not been obtained.  
As such, the Board finds that the VA's duty to assist in the 
development of the claim has been met.

The veteran contends that he should receive a rating in 
excess of 30 percent for his service-connected PTSD prior to 
April 8, 1996.  

A rating decision in May 1995 granted service connection for 
PTSD and assigned a disability evaluation of 30 percent, 
effective March 16, 1994.  The veteran appealed the initial 
assignment of the 30 percent rating for PTSD.  The RO, in 
June 1998, increased the schedular rating for PTSD to 50 
percent, effective from April 8, 1996

The veteran's service records show that he received a Combat 
Action Ribbon and Purple Heart for his service with the 
Marine Corps during the Vietnam War.  VA medical records 
reflect that the veteran has been involved in the PTSD clinic 
since April 1994.  At that time, he reported increased 
symptoms of PTSD including 
isolation, irritability, sweaty palms, sleep disturbance and 
flashbacks.  The veteran also had symptoms of depression 
including mood swings, depressed mood, increased anxiety and 
feelings of low self esteem.  

On VA examination in October 1994, it was noted that the 
veteran had been in the PTSD program since April 1994.  He 
indicated that he was on Zoloft and found the counseling very 
helpful.  He stated that he was better now and had an 
understanding of some of his symptoms.  He related having one 
distinct flashback, involving a charred body.  He denied 
Vietnam-related nightmares.  He did not describe recurrent 
and intrusive recollections.  He did have some flashbacks.  
Mental status examination showed that associations were 
intact and that he had no trouble maintaining topic.  His 
rate of speech was unremarkable.  He presented as mildly 
depressed.  His mental content revealed no evidence of major 
disorder.  The veteran's memory was good.  He had some 
insight and was able to recognize characteristics of his 
emotional responses.  His judgment appeared intact.  The 
diagnosis was PTSD, mild to moderate.  The examiner noted 
that the veteran appeared capable of maintaining employment, 
particularly as he is improving. 

Records from the Social Security Administration show that in 
June 1995, the veteran was determined to be disabled as of 
September 1, 1994, due to degenerative disc disease of the 
lumbar spine, tinea pedis, tinea unguium, depression and 
PTSD.  

In September 1995, the veteran testified that he was not 
working but it was not really because of his PTSD, but his 
back.  He indicated that he was fired from his position and 
that he did not believe his PTSD caused him not to be able to 
perform his job.  He stated that he was awarded Social 
Security benefits because of his PTSD and back disability.  
He stated that he was not currently on any medications and 
that physicians have encouraged him to work.  He indicated he 
has nightmares, is hypervigilant, and has occasional 
recurrent thoughts and uncontrollable outbursts of anger.  He 
said he did not have many friends, did not associate with 
many people and did not like crowds.  He believed he gets 
only four or five hours of sleep at night and has difficulty 
concentrating and remembering things.  He had occasional 
flashbacks.  

On VA examination in October 1995, the veteran reported that 
he continued to have symptoms of sleep disturbance and 
occasional nightmares.  He also described many feelings of 
frustration, anxiety, dissatisfaction and irritability.  He 
described authority problems, reacting negatively to 
perceived authorities, and being anxious and angry.  He 
related efforts to avoid thoughts, feelings, conversations, 
activities, places and people which remind him of Vietnam.  
He described some interests and was not grossly limited.  He 
described general feelings of alienation from most others but 
did describe his relationship with his woman friend as "warm 
and supportive."  Also he expressed fondness for his 
daughters.  He described intolerance of noise and disruption 
and avoided being around many people and crowds.  He said 
that this was an aspect of relocating to a quieter residence 
more in the country.  Currently, he was not working although 
he expressed some interest in trying to get back into some 
aspects of photography but felt thwarted in this regard.  For 
instance, he did not think he was capable of carrying any 
significant quantities of photographic equipment because of 
his back.  

Mental status evaluation revealed that the veteran was 
clearly anxious and somewhat irritable.  His associations 
were intact and rate of speech was unremarkable.  His mood 
and affect suggested irritability, elevated anxiety level, 
frustration and unhappiness.  There were recurrent themes of 
the frustration type.  "People tell me I'm done but I've 
always been a fighter; it's hard just to roll over and accept 
this."  The examiner noted there was also some blaming of 
environment that problems relate to all the hassles that he 
is put through, etc.  He described a level of depression, 
feeling discouraged and unhappy, and having low energy and 
low self-esteem with doubts of things getting better.  He was 
no longer on antidepressants.  His mental content revealed no 
evidence of psychotic disorder.  The veteran's memory and 
judgment were intact.  The diagnoses included PTSD, moderate.  
The examiner commented that there was also somewhat of a 
situational component.  The examiner indicated that the 
veteran had a combination of problems between PTSD symptoms, 
anxiety, depression and physical problems and was feeling 
frustrated and thwarted, and had not accepted any particular 
status at that time.  The examiner further indicated that the 
veteran did not appear capable of regular gainful employment.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

As noted above, service connection was granted for PTSD in 
May 1995; a 30 percent evaluation was assigned, effective 
from March 16, 1994.  In June 1998, the RO increased the 
schedular rating for PTSD to 50 percent, effective from April 
8, 1996.  As the veteran takes issue with the initial rating 
assigned when service connection was granted, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet.App. 119 
(1999).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  Where the law or regulations governing 
a claim changes while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

The Court stated that while the Board attempted to resolve 
the veteran's 1995 appeal of the rating originally assigned 
for his service-connected PTSD, the Board did not consider 
all criteria applicable to the underlying claim.  It was 
emphasized by the Court that in disposing of the issue, the 
Board erroneously noted that the November 7, 1996 revision to 
the rating criteria for the evaluation of mental disorders 
was not applicable to the period of service connection before 
April 8, 1996.  In essence, the Court concluded that the 
Board did not apply the rule of Karnas, supra, and did not 
adequately explain its reasoning for concluding that Karnas 
did not apply to the period of service connection before 
April 8, 1996.   

When regulations concerning entitlement to a higher 
evaluation are changed during the course of an appeal, the 
veteran is entitled to a decision on the claim, for any 
period after the effective date of the amendment, under the 
rating criteria most favorable thereto.  Baker v. West, 11 
Vet. App. 163, 168 (1998); Karnas, supra.  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date. Green v. 
Brown, 10 Vet. App. 111, 116-19 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 1991 & Supp. 2001) (where compensation is 
awarded pursuant to any act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).

Thus, in this case, only the old regulations and rating 
criteria may be applied prior to November 7, 1996, but the 
most favorable regulations and rating criteria, old or new, 
may be applied to any period thereafter.  Therefore, since 
the revised criteria for psychiatric disabilities came into 
effect after April 8, 1996, such criteria is not applicable 
to the question of whether a higher rating is warranted 
before April 8, 1996.  The Board will proceed to evaluate the 
veteran's claim using the rating criteria in effect prior to 
November 7, 1996.  

Prior to November 7, 1996, a condition such as PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders. See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (as in effect prior to November 7, 1996).  A 30 
percent evaluation is assigned when the ability to establish 
or maintain effective and wholesome relationships with people 
is definitely impaired.  The psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is a severe impairment in 
the ability to maintain or retain employment.  

The terms "considerable" and "severe" are not defined in VA 
regulations.  Rather than applying an inflexible formula, it 
is incumbent upon the Board to arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "considerable" and "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.
    
In Hood v. Brown, 4 Vet.App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion, 
dated November 9, 1993, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93.  The VA, including the Board, is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  

The competent evidence of record as a whole shows that, prior 
to April 8, 1996, the veteran's condition more nearly 
approximated definite, rather than considerable, social and 
industrial impairment.  The veteran's main PTSD 
symptomatology are occasional nightmares, feelings of 
frustration, anxiety, irritability and difficulty sleeping.  
In addition to these symptoms, he has general feelings of 
alienation.  Significantly, however, he no longer required 
antidepressant medication, and retained intact judgment and 
insight.  While the veteran contends that he avoids social 
contact with others besides a woman friend and his daughters, 
he noted only that he did not have "many" friends.  The 
record further reflects that his inability to work is 
attributable to a combination of physical and mental 
difficulties rather than solely to PTSD.  In fact, the 
veteran, himself, testified that he did not think his PTSD 
prevented him from working.  Taking these facts into 
consideration, the preponderance of the evidence is against a 
finding that the veteran's PTSD results in considerable 
social and industrial impairment.  Thus, an increased initial 
rating in excess of 30 percent for PTSD, prior to April 8, 
1996, is not warranted.  


ORDER

Entitlement to an increased initial evaluation in excess of 
30 percent for PTSD, prior to April 8, 1996, is denied.


REMAND

With regard to the claim for an increased initial evaluation 
for PTSD, from April 8, 1996, additional clinical records 
have been received.  A VA psychiatric examination of the 
nature and extent of the service-connected PTSD, with 
consideration of this additional medical history, would be 
useful in adjudicating the claim for an increased initial 
rating for PTSD from April 8, 1996.  

The veteran claims that his bipolar disorder is the result of 
his service-connected PTSD.  

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet.App. 439 (1995).

In Allen, the Court held that a veteran is entitled to 
service connection for an increment in severity of a 
nonservice-connected disability attributable to a service-
connected disability.  Accordingly, the RO must review the 
veteran's claim in light of the recent Court decision and 
determine whether there has been any increment increase in 
severity of his nonservice-connected bipolar disorder which 
can be attributed to his service-connected PTSD. 

By rating decision in June 1998 rating decision, the RO 
established the veteran's entitlement to TDIU benefits, 
effective April 8, 1996.  In a statement that month, the 
veteran's representative indicated that the veteran wished to 
appeal the effective date for the TDIU.  Neither the veteran 
nor his representative has been provided a statement of the 
case as to this matter in accordance with 38 C.F.R. §§ 19.26 
and 19.29.  Manlincon v. West, 12 Vet.App. 238 (1999).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to provide the 
names, addresses, and approximate dates of 
treatment of all health care providers, VA and 
private, who have treated him for bipolar disorder 
since service and for PTSD since April 1996.  After 
securing any necessary authorizations, the RO 
should request copies of all indicated records 
which have not been previously secured and 
associate them with the claims folder.  Failures to 
respond or negative replies should be noted in 
writing and also associated with the claims folder.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature, extent and etiology 
of all psychiatric disorders present.  
All indicated tests must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
identify all psychiatric disabilities, 
and address the effect of the service-
connected PTSD on the veteran's social 
and industrial adaptability.  It is also 
requested that the examiner, if possible, 
assign a Global Assessment of Functioning 
(GAF) score attributable solely to the 
PTSD.  The examiner is specifically 
requested to distinguish manifestations 
of the veteran's service- connected PTSD 
from symptoms caused by non-service-
connected psychiatric disability, such as 
bipolar disorder.  If bipolar disorder is 
diagnosed, the examiner must express an 
opinion as to whether it is at least as 
likely as not that it is etiologically 
related to the veteran's military service 
or his service-connected PTSD.  If the 
examiner concludes that there is no 
causal connection, it should be indicated 
whether there has been any aggravation of 
the bipolar disorder as a result of the 
service-connected PTSD, and if so, 
specify the degree of aggravation. Allen 
v. Brown, 7 Vet. App. 439 (1995).  In 
regard to aggravation, a distinction 
should be drawn between any temporary 
exacerbation of symptoms as opposed to an 
increase in the level of disability 
beyond natural progression.  If the 
examiner is unable to address either of 
these subjects, an explanation should be 
provided.  A complete rationale for all 
opinions expressed should be provided.

The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed. In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence and Allen, the issues of service 
connection for bipolar disorder and 
increased rating for PTSD from April 8, 
1996, and entitlement to an earlier 
effective date than April 8, 1996 for the 
award of a TDIU.  If the benefits sought 
are not granted, the RO should issue a 
SSOC and afford the appropriate time to 
respond.

5.  With regard to the issue of 
entitlement to an effective date earlier 
than April 8, 1996, for a TDIU the 
veteran and his representative should be 
given the appropriate time to perfect an 
appeal with the submission of a 
substantive appeal.  If, and only if, a 
substantive appeal is filed in a timely 
manner, then that issue should also be 
certified to the Board for appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusions warranted in this case.  No action is required by 
the veteran until contacted by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



